Citation Nr: 1502886	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  12-13 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disability.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for myopia.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for optic nerve situs inversus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1960 to March 1962.

These matters come before the Board of Veterans' Appeals (the Board) from an October 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

The Board has not only reviewed the Veteran's physical claims file, but also his electronic claims file to ensure a total review of the evidence.

Based on the medical evidence of record, and in light of the holding in Clemons v. Shinseki, the Veteran's claim for service connection for a nervous condition has been recharacterized as noted above.  23 Vet. App. 1 (2009) (holding that when a Veteran makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).


FINDINGS OF FACT

1.  The November 2009 Board decision that denied the Veteran's petitions to reopen claims of entitlement to service connection for a back disability and an acquired psychiatric disability, and denied the Veteran's service connection claims for myopia and optic nerve situs inversus, was not appealed.

2.  The evidence received since the November 2009 Board decision, although new, is redundant in nature, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for a back disability.

3.  The evidence received since the November 2009 Board decision, although new, is redundant in nature, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for an acquired psychiatric disorder.

4.  The evidence received since the November 2009 Board decision, although new, is redundant in nature, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for myopia.

5.  The evidence received since the November 2009 Board decision, although new, is redundant in nature, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for optic nerve situs inversus.


CONCLUSIONS OF LAW

1.  The November 2009 Board decision that denied the petitions to reopen claims of entitlement to service connection for a back disability and an acquired psychiatric disability, and the Veteran's service connection claims for myopia and optic nerve situs inversus, is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §§ 19.194, 20.1100 (2009).

2.  No new and material evidence has been added since the November 2009 Board decision that would raise a reasonable possibility of sustaining the Veteran's claim of entitlement to service connection for a back disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  No new and material evidence has been added since the November 2009 Board decision that would raise a reasonable possibility of sustaining the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

4.  No new and material evidence has been added since the November 2009 Board decision that would raise a reasonable possibility of sustaining the Veteran's claim of entitlement to service connection for myopia.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

5.  No new and material evidence has been added since the November 2009 Board decision that would raise a reasonable possibility of sustaining the Veteran's claim of entitlement to service connection for optic nerve situs inversus.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2014).

The VCAA requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claim, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).
A letter from VA dated in January 2011 notified the Veteran of how to substantiate a service connection claim.  The letter notified the Veteran of the allocation of responsibilities between himself and VA, and of how ratings and effective dates are assigned.  The letter also provided general notice regarding the evidence and information necessary to reopen the claims (i.e., describes what is meant by new and material evidence).  Therefore, the duty to notify is satisfied.  See Wilson v. Mansfield, 506 F.3d 1055, 1060 (Fed. Cir. 2007); Vazeuqz-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009); see also, VAOPGCPREC 6-2014 (Nov. 21, 2014).

VA's duty to assist under the VCAA includes helping the claimant obtain service treatment records and other pertinent records, as well as performing an examination or obtaining a medical opinion when one is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  Here, the Veteran's service treatment records, VA medical records, and private treatment records are in the claims file.  The Veteran indicated he was previously in receipt of disability benefits from the Social Security Administration (SSA), and an attempt was made to obtain those records.  However, a response from SSA in September 2006 indicated the Veteran's folder was destroyed, and a formal finding of unavailability was issued in January 2007.  He has not identified any other records or evidence that remains outstanding.  Thus, the duty to obtain relevant records on the Veteran's behalf is satisfied.  See 38 C.F.R. § 3.159(c) (2014).



Petitions to Reopen

In an August 1972 letter, the AOJ denied the Veteran's claim of entitlement to service connection for a nervous condition.  The claim was denied on the grounds that there was no showing of a nervous condition during service.  The Veteran did not file a Notice of Disagreement (NOD) or submit new and material evidence within the appeal period.  He also did not assert there was clear and unmistakable error and the decision became final.  38 U.S.C.A. § 4005 (c) (West 1970); 38 C.F.R. §§ 3.104, 19.118, 19.153(1972).

In January 1977, the Veteran filed a petition to reopen his service connection claim for a nervous condition, and in addition filed a service connection claim for a back disability.  In a January 1977 rating decision, the AOJ denied the Veteran's petition to reopen his nervous condition claim, and denied his claim for a back disability.  The back disability claim was denied on the grounds that there was no showing of a chronic back condition following his complaint of back pain during service.  The Veteran did not file a NOD or submit new and material evidence within the appeal period.  He also did not assert there was clear and unmistakable error and the decision became final.  38 U.S.C.A. § 4005 (c) (West 1976); 38 C.F.R. §§ 3.104, 19.118, 19.153(1976).

In March 2004, the Veteran filed a petition to reopen his claim for a back disability.  In August 2004, the Veteran filed a petition to reopen his claim for a nervous condition.  Additionally, in June 2004, the Veteran filed an original claim for service connection for an eye condition.  A December 2004 rating decision denied the petitions to reopen on the grounds that new and material had not been submitted.  The decision also denied the eye condition claim, specifically the Veteran's optic nerve situs inversus, as the condition was considered a congenital or developmental defect that was unrelated to military service and not subject to service connection.

In March 2005, the Veteran filed a timely NOD.  A November 2005 rating decision interpreted the Veteran's June 2004 claim as including a claim for myopia, and denied service connection for the Veteran's myopia on the grounds that the condition as the condition was considered a congenital or developmental defect that was unrelated to military service and not subject to service connection.  The November 2005 decision once again denied the Veteran's situs inversus claim on the same grounds.  The appeals were perfected.

In a November 2009 decision, the Board denied the Veteran's petition to reopen his nervous condition claim on the grounds that the record contained no competent medical evidence that the Veteran experienced schizophrenia during service.  The decision reopened the Veteran's back disability claim and denied it on the merits on the grounds that there was no evidence that the back disability began in service or was related to service.  Additionally, the decision denied the Veteran's eye disability claims as there was no evidence that they began in service or were otherwise related to service.  The Veteran did not appeal the Board's decision and it became final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 19.104 (2009).

Applicable law provides that a claim which is the subject of a prior final decision may be reopened upon presentation of new and material evidence.  See 38 C.F.R. § 3.156 (2014).

The Veteran filed a petition to reopen his claims in December 2010.  An October 2011 rating decision denied the Veteran's petition on the grounds that no new and material evidence had been submitted.  However, the AOJ reopened the Veteran's claims in a May 2012 Statement of the Case (SOC), due to the submission of VA medical records showing ongoing treatment for the claimed disabilities, but denied the claims on their merits.

The Board is required to address new and material claims in the first instance.  The Board has the jurisdiction to address a new and material issue and to reach the underlying de novo claims.  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.  Any decision that the AOJ may have made with regard to a new and material claim is irrelevant.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Thus, the Board will proceed in the following decision to adjudicate this new and material issue in the first instance.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  Additionally, the United States Court of Appeals for the Federal Circuit has noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273, 284 (1996).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

At the time of the November 2009 denial, the evidence of record consisted of the claims file, VA medical records including August 2007 VA examinations for the eyes and back, the Veteran's service treatment records, the transcript of a December 2007 Decision Review Officer (DRO) hearing, and private treatment records from M. H. I., L. C. H., I. L. H., B. C., and W. E. C.  The back disability claim was denied on the grounds that there was no evidence of a nexus between the current condition and service, and the acquired psychiatric disorder was denied on the grounds that there was no showing of an acquired psychiatric disorder during service nor of a nexus between service and the present disorder.  Both eye disability claims were denied on the grounds that the claimed disabilities are congenital defects for which service connection may not be granted.

Since November 2009, VA medical records documenting ongoing care were added to the record.

This evidence is new, as it was received by VA after the issuance of the November 2009 Board decision and could not have been considered by prior decision makers.  However, the evidence is not material.  Specifically, none of the additional evidence includes a positive nexus opinion regarding the Veteran's back disability, which is the only element in contention regarding that claim.  Additionally, the records do not include evidence that the Veteran's acquired psychiatric disorder manifested during service, nor do they establish a link between his disorder and military service.  Moreover, the records do not demonstrate that the Veteran's myopia and optic nerve situs inversus are not congenital defects, or that the conditions are related to service.  Thus, the evidence is cumulative in nature.  Even under the "low" standard promulgated in Shade, new and material evidence has not been submitted sufficient to reopen the Veteran's claims.

As new and material evidence has not been received, reopening of the previously denied claims of entitlement to service connection for a back disability, an acquired psychiatric disorder, myopia, and optic nerve situs inversus is not warranted.  38 U.S.C.A. §5108 (West 2014); 38 C.F.R. § 3.156 (2014).


ORDER

New and material evidence having not been received, reopening of the previously denied claim of entitlement to service connection for a back disability is not warranted.

New and material evidence having not been received, reopening of the previously denied claim of entitlement to service connection for an acquired psychiatric disorder is not warranted.

New and material evidence having not been received, reopening of the previously denied claim of entitlement to service connection for myopia is not warranted.

New and material evidence having not been received, reopening of the previously denied claim of entitlement to service connection for optic nerve situs inversus is not warranted.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


